Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After-Final Amendment
Applicant's after-final submission dated 2/1/22 has been entered. 
Examiner’s Amendment
To overcome minor informalities, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (AMEND). An electronic dazzling element[[,]] comprising: at least one optical emitter for emitting a collimated light-beam in a beam direction, said optical emitter having an electronic light-emitting device for generating light pulses, and at least one collimator upstream of said light-emitting device in the beam direction for collimating the light pulses emitted by said light-emitting device; a control device configured for controlling said light-emitting device of said optical emitter; a collimator drive connected to and controllable by said control device, said collimator drive being configured for changing the beam direction of the collimated light beam by changing an orientation of said collimator relative to said light-emitting device; and an emitter drive connected to and controllable by said control device, said emitter drive being configured for changing the beam direction of the collimated light beam by changing an orientation of said optical emitter relative to the dazzling element.
Allowable Subject Matter
Claims 1, 3-5 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, an electronic dazzling element comprising a control device configured for controlling a light-emitting device of an optical emitter, a collimator drive connected to and controllable by said control device and configured for changing the beam direction of the collimated light beam by changing orientation of a collimator relative to said light-emitting device, and an emitter drive connected to and controllable by said control device and configured for changing the beam direction of the collimated light beam by changing an orientation of said optical emitter relative to the dazzling element.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Dependent claims 3-5 and 10 are allowed at least for their dependencies on the allowable independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875